Citation Nr: 1025688	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include major depression disorder and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1972 to December 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant had a hearing in front of the undersigned Veterans 
Law Judge in November 2005.  A transcript of the hearing has been 
associated with the claim file.

The Board previously remanded the claim in April 2008 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the evidence of record, the Board finds 
that the claim must be remanded for further development prior to 
deciding the claim.

The appellant is seeking service connection for headaches and an 
acquired psychiatric disability.

Review of the claim file reveals the RO obtained the majority of 
the appellant's service treatment record (STRs).  However, the 
Board notes that STR records of May 1974 show the appellant was 
seen for anxiety.  It was noted that mental hygiene was 
contacted.  Records of July 1974 show that the appellant was seen 
for feeling nervous, crying and being emotional.  It was noted 
that she has had mental health consults and follow-up and that 
she was to return to Dr. Vernier as she had been instructed in 
June.  The Board has thoroughly reviewed the STRs of record and 
finds no records from the mental health clinic.  It is possible 
that clinical STR counseling reports exist but are not present in 
the claims folder.  Records of inpatient or "clinical" (such as 
mental health) treatment in service are often sent to the 
National Personnel Records Center (NPRC), but kept in a separate 
file from the file containing other STRs.  The Board notes that 
no specific request had been made for "clinical" records.  Given 
the obvious relevance of any missing "clinical" STRs in 
adjudication of the claim at issue, the Board finds it necessary 
to remand the claim to ensure that all proper avenues for 
securing these records have been pursued and to afford the 
appellant every benefit of assistance from VA.

In regard to the claim for service connection for headaches, 
appellant was afforded a VA neurological examination in October 
2009.  The examiner noted he had reviewed the claim file and that 
records within the claim file showed diagnoses of depressive 
disorder, degenerative disk problems involving the neck and the 
back, tobacco use disorder and hyperlipidemia.  The examiner 
noted that there was no diagnosis of headaches noted in the 
problem list within the treatment records.  At the time of the 
examination, the appellant reported that a pounding headache 
comes over the right side of her head then goes around her head 
as a tight feeling.  She reported this occurs once a week or 
whenever she hears voices.  She denied any nausea or vomiting, 
light and noise sensitivity, or numbness, tingling, and weakness 
with her headache.  The examiner diagnosed tension headaches and 
opined that her headache is more likely than not secondary to her 
stress related to depression.  He reasoned that the appellant 
denies any neck pain that is initiating her headache.  She does 
report hearing voices and stress cause the headache so it is more 
likely than not that stress related to her depression are causing 
her headaches.  

As noted above, the Board is remanding the issue of entitlement 
to service connection for an acquired psychiatric disorder.  
Considering the VA examiner's opinion, the Board finds that the 
issue of service connection for headaches is inextricably 
intertwined with the issue of service connection for an acquired 
psychiatric disorder.  The Board must therefore, defer 
adjudication of this issue pending completion of the remand 
instructions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, the case is REMANDED for the following action:

Obtain any clinical service treatment 
records, including any psychiatric 
records, pertaining to the appellant for 
the facility at Fort Richardson, Alaska 
from 1974.  Ensure this request 
specifically asks for "clinical" records 
and is issued under the appropriate 
request code and directed to the correct 
facility.  All attempts to secure any 
"clinical" STRs must be documented in the 
claims file.  If these records are 
unavailable or no longer exist, or further 
attempts to obtain them would be futile, a 
negative reply to this effect is required.  
(The AOJ is reminded that the appellant 
served under different names according to 
the 3101 dated in 2008.)

If upon completion of the above action the claim remains denied, 
the case should be returned after compliance with appellate 
procedure.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


